Citation Nr: 0336791	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 029	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $13,726.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from September 1963 to 
September 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Phoenix, Arizona, Regional Office (RO) of VA.


FINDINGS OF FACT

1.  In a March 1997 VA Form 21-526, the veteran failed to 
report that his wife had income from retirement payments as 
"other income."

2.  The veteran was awarded improved pension benefits based 
on his  report of income and his rate of pension was based on 
that report of income; the veteran was notified of his 
obligation as a pension recipient to report his family income 
in full.

3.  In a January 1999 VA Form 21-526, the veteran reported 
that his wife had "$0" in "other income."

4.  The RO retroactively terminated the veteran's improved 
pension benefits effective January 1, 1997, based on the fact 
that the veteran's family income exceeded the maximum rates 
from that date onward; the retroactive termination of the 
veteran's improved pension resulted in the creation of an 
overpayment of $13,726.

5.  The veteran verified that his wife had retirement income 
of nearly $30,000 from January 1, 1997 onward.  

6.  The veteran failed to report his wife's retirement 
income, and did so with the intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
with resulting loss to the government; in addition, when he 
purposely reported that her "other income" was zero, he 
engaged in willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA benefits that he was not entitled to receive.

7.  The veteran's actions of initially failing to report his 
wife's retirement income and in misreporting that income 
resulted in the creation of the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $13,726 
of the veteran's improved pension benefits is precluded by a 
finding of bad faith and misrepresentation on the part of the 
veteran.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.965(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  However, the notice and duty-to-assist provisions of 
the VCAA do not apply to waiver cases.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, the veteran submitted pertinent financial 
information in order to qualify for pension benefits.  With 
regard to his family income, he reported that he had wage 
income during the preceding 12 month period of $8,760 and his 
wife had had wage income of $574.  He reported that during 
the preceding 12 month period, he had interest/dividend 
income of $116.67 and she had "$0" of that type if income.  
He reported that he had Social Security Administration (SSA) 
income of $680 and she had "$0."  He reported no other 
income.  The veteran signed this form, indicative that the 
representations made therein were true to his knowledge.  

In an October 1997 rating decision, entitlement to pension 
benefits was granted effective January 1997.  In an October 
1997 notification letter, the veteran was notified of the 
award of improved pension benefit effective January 1, 1997.  
He was informed what income the rate of pension was based 
upon.  Specifically, he was informed that the rate of pension 
was based solely on his SSA income.  He was informed that 
pension was based on zero earned income, retirement income, 
interest income, insurance income, or any other income for 
either him or his spouse.  He was told to immediately inform 
VA if there was any change in income and that any change in 
income would necessitate an adjustment in benefits.  He was 
informed that his rate of VA pension depends on his 
"family" income which included his income as well as the 
income of his dependents.  A VA Form 21-8768 was included 
which informed him that he was obligated to provide prompt 
notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.

In January 1999, another VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received from 
the veteran.  In that form, the veteran indicated that he had 
last worked in January 1999, but he did not report any wage 
income as having been earned during the preceding 12 month 
period.  With regard to his family income, he reported that 
he and his spouse had "$0" wage income, "$0" 
interest/dividend income; and "$0" other income.  The 
veteran signed this form, indicative that the representations 
made therein were true to his knowledge.  

In a May 2000 notification letter, the veteran was notified 
of his rate of pension and of what income the rate of pension 
was based upon.  Specifically, he was informed that the rate 
of pension was based solely on his SSA income.  He was 
informed that pension was based on zero earned income, 
retirement income, interest income, insurance income, or any 
other income for either him or his spouse.  He was told to 
immediate inform VA if there was any change in income and 
that any change in income would necessitate an adjustment in 
benefits.  He was informed that his rate of VA pension was 
based on income.  He was informed that it was his 
responsibility to tell VA if his family income changed or if 
his net worth increased.  

Thereafter, information was received showing that the 
veteran's previously reported family income was higher than 
he had reported.  Accordingly, in a May 2001 decision, the RO 
retroactively terminated the veteran's pension benefits 
effective January 1997.  This action resulted in the creation 
of an overpayment of $13,726.  

In June 2000, the veteran verified that his wife had been in 
receipt of $30,000 in retirement benefits since, in pertinent 
part, the date that he was awarded VA benefits.  However, he 
questioned how a couple could live on a $30,000 retirement 
pension and his $8000 disability benefits.  He requested a 
waiver of the recovery of the overpayment at issue.  In July 
2001, the veteran again requested a waiver of the recovery of 
the overpayment at issue.  He stated that when he had been 
awarded pension benefits, he thought that he had been awarded 
service-connected benefits because he did not know the 
difference between pension and service-connected benefits.  
He indicated that if he knew the difference, he would have 
known that he would have been over the income limit for 
pension benefits.  

In a February 2002 determination, the Committee denied a 
waiver of the recovery of the overpayment of improved pension 
benefits.  The veteran appealed that determination.  The 
veteran asserted that he was not told that he would have to 
reimburse VA.  He questioned why his benefits were not 
stopped at an earlier time.  He indicated that he told VA of 
his wife's income via an automated VA Form 10-10.  He 
submitted this form dated in April 1999, which showed his 
wife's retirement income.  He stated that his wife's 
retirement income was earned by her and was hers alone.  He 
also indicated that after he was paid the additional benefits 
and time passed, he thought that he was legally entitled to 
the monies.  He acknowledges that once he received the 
additional VA monies, that he should have put them away, but 
that there was fault on both sides and that VA should split 
the amount of the overpayment.  He indicated that there 
should be some procedure to compare the VA Forms 10-10 
against the information that the RO has as a check and 
balance procedure to avoid overpayments.  He maintained that 
repayment would cause undue hardship and requested that he be 
afforded the benefits of the doubt.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material 
fact.  The misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad 
faith" refers to "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense."  38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.  In Richards v. 
Brown, 9 Vet. App. 255 (1996), the United States Court of 
Appeals for Veterans Claims ("the Court") found that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.

In this case, from the time that the veteran applied for VA 
pension benefits until the date when VA retroactively 
terminated his pension benefits, his wife was in receipt of 
retirement income of nearly $30,000 per year.  The maximum 
rate of VA pension benefits for a veteran with one dependent 
in 1997 was $11,115; in 1998 was $11,349; in 1999 was 
$11,497; in 2000 was $11,773; in 2001 was $12,186.  The 
retirement income of the veteran's wife alone exceeded all of 
the maximum rates.  The veteran and his wife had even more 
income to include his SSA income.  Therefore, if he had 
reported his wife's retirement income in his 1997 
application, he would not have been awarded pension benefits 
due to excessive income.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed. See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

In viewing the original March 1997 VA Form 21-526, the 
veteran left blank the space for "other income" for his 
wife.  When he left the space blank, he did so in bad faith.  
He did so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government.  In the January 1999 VA Form 21-526, the 
veteran inserted a zero in the space provided for his wife's 
"other income."  When he wrote the zero on the form, he 
engaged in willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining VA benefits that he was not entitled to receive.  
That action constituted misrepresentation.  As a result of 
both the veteran's bad faith and misrepresentation, the 
overpayment was created.  By failing to accurately and fully 
report his family income and by thereafter specifically 
indicating that his wife had "$0" other income, the veteran 
concealed relevant financial information.  The veteran's 
actions cannot be deemed to be non-willful or mere 
inadvertence.  

The Board finds that the veteran purposely did not inform the 
VA that his wife had retirement income in order to obtain and 
maintain her receipt of VA improved pension benefits.  That 
is, the veteran willfully refused to inform the VA accurately 
of his family income so that he could wrongfully obtain and 
continue to receive VA benefits to which he was not entitled.  
The veteran engaged in deceptive behavior on more than one 
occasion.  Thus, it was not a one-time occurrence.  As such, 
the Board finds that he did in fact deceive the VA.  
Likewise, the Board does not find that the veteran lacked the 
requisite knowledge of the likely consequences of failing to 
report his family income in its entirety.  As indicated, he 
was fully informed that an overpayment which would be subject 
to recovery could result from a failure to accurately report 
his family income.  He was informed of this fact on more than 
occasion by VA and was provided a VA Form 21-8768 which also 
informed him of his obligations and the consequences of his 
failure to accurately report his family's income.  

The Board will specifically address the veteran's 
contentions.  The veteran contends that when he had been 
awarded pension benefits, he thought that he had been awarded 
service-connected benefits because he did not know the 
difference between pension and service-connected benefits.  
He indicated that if he knew the difference, he would have 
known that he would have been over the income limit for 
pension benefits.  This contention is not credible.  The 
veteran has actively sought service-connected benefits.  Some 
of these benefits were recently awarded.  If he did not know 
the difference, he would not have sought the additional 
benefits.  He was told that he had been awarded pension 
benefits which were dependent on his family's income.  
Therefore, if he was in anyway unclear what type of benefits 
had been awarded, the notification letter was clear and 
precise on that point.  

The veteran asserted that he was not told that he would have 
to reimburse VA.  This is simply not the case.  He was told 
just that he would be responsible for repayment of any 
overpayment.  

The veteran questioned why his benefits were not stopped at 
an earlier time.  VA was unaware of the additional income.  
He concealed this information from VA.  In April 1999, the VA 
Form 10-10 shows that he reported his wife's retirement 
income, but when he continued to wrongfully receive VA 
pension benefits, he did not report the mistake himself.  
When it was discovered by VA, he was provided an opportunity 
to respond.  His benefits were terminated after the period 
expired.  He was under no obligation to keep the additional 
monies, particularly since he realized that he was not 
entitled to them, as he has essentially admitted.

He indicated that he told VA of his wife's income via an 
automated VA Form 10-10.  He submitted this form dated in 
April 1999, which showed his wife's retirement income.  The 
Board acknowledges that this information is in the record.  
However, the veteran did not report the income to the RO and 
he lied on the prior VA Forms.  Clearly, he knew of the 
income.  He should have contacted VA, as he was told to do, 
and inform them of the error.  He should not have kept the 
additional monies which he was not entitled to keep.  

He stated that his wife's retirement income was earned by her 
and was hers alone.  VA considers her income to include her 
spouse's income.  See 38 C.F.R. §§ 3.262 (b), 3.271, 3.272.  
The veteran was informed by VA in the original notification 
letter that he needed to report all family income to include 
the income of his dependents.  He claimed his wife as a 
dependent.  This notice was clear.  It is immaterial how the 
retirement income was earned.  VA considers it to be part of 
the family income.  

The veteran contends that after he was paid the additional 
benefits and time passed, he thought that he was legally 
entitled to the monies.  He acknowledges that once he 
received the additional VA monies, that he should have put 
them away, but that there was fault on both sides and that VA 
should split the amount of the overpayment.  The veteran 
acknowledges that he was not entitled to the monies.  No 
matter how much time passed, he was still not entitled to it.  
The passage of time does not change that fact.

He contends that there should be some procedure to compare 
the VA Forms 10-10 against the information that the RO has as 
a check and balance procedure to avoid overpayments.  This 
would in fact be useful, but it does not mitigate his 
responsibility to accurately inform the RO of his income or 
any errors, as he was told to do.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
acted in bad faith when he failed to initially report his 
wife's retirement income to VA and then he misrepresented 
this fact thereafter on a subsequent VA Form 21-526.  His 
actions constitute bad faith and misrepresentation in his 
dealings with VA.  When the overpayment of VA benefits 
results from such bad faith and misrepresentation on the part 
of the veteran, waiver of this debt is precluded by law, 
regardless of the veteran's current financial status to 
include financial hardship or any of the other elements of 
the standard of equity and good conscience.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.965(b).


ORDER

Waiver of recovery of an overpayment in the amount of $13,726 
of the veteran's improved pension benefits is precluded by a 
finding of bad faith and misrepresentation on the part of the 
veteran.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



